—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Moskowitz, J.), rendered February 26, 1993, convicting him of burglary in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is modified, on the law, by vacating the sentence imposed; as so modified the judgment is affirmed, and the matter is remitted to the Supreme Court, Kings County, to give the defendant an opportunity to withdraw his plea.
As the People correctly concede, the court improperly placed the defendant on interim probation by postponing his sentence to allow him to enter an employment program and by promising him that he would receive youthful offender treatment if he successfully completed the program (see, People v Rodney K, 77 NY2d 672; People v Johnson, 197 AD2d 638). Bracken, J. P., Miller, Santucci and Altman, JJ., concur.